THE THIRTEENTH COURT OF APPEALS

                                     13-21-00371-CV


                            In the Matter of C.C.C., a juvenile


                                    On Appeal from the
                     484th District Court of Cameron County, Texas
                        Trial Court Cause No. 2020-DJV-00374


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellee, and it is

ordered to pay for all costs of the appeal from which it is not exempt by statute.

       We further order this decision certified below for observance.

March 10, 2022